Citation Nr: 1429223	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for lumbar strain prior to March 14, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar strain from March 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1981 to July 1992.  He had subsequent service in the Colorado Air National Guard, including periods of active duty in November 2001, from December 2001 to April 2002, and from February 2003 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2012, the Board remanded the appeal for additional development, to include a VA examination to assess the severity of the Veteran's lumbar spine disability.  In March 2012, the Veteran was afforded a VA examination.  In May 2012, the Appeals Management Center (AMC) issued a rating decision granting a rating of 20 percent, effective March 14, 2012.  Because this was a partial grant of benefits, the AMC also issued a supplemental statement of the case (SSOC) explaining its denial of an evaluation greater than 20 percent.  


FINDINGS OF FACT

1.  Prior to March 14, 2012, the Veteran's lumbar strain was manifested by subjective complaints of pain, stiffness, and muscle spasms, but he had full range of motion, with no additional limitation following repetitive motion.

2.  Prior to March 14, 2012, the Veteran's lumbar strain was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, forward flexion of 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees or less.

3.  Beginning March 14, 2012, the Veteran's lumbar strain was manifested by subjective complaints of pain, stiffness, and muscle spasms, with forward flexion limited to 50 degrees following repetitive motion.

4.  Beginning March 14, 2012, the Veteran's lumbar strain was not manifested by disability equating to limitation of flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for lumbar strain were met prior to March 14, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a disability rating in excess of 20 percent for lumbar strain from March 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in March 2006, which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.

Additionally, the Veteran was provided VA examinations for his low back disability in January 2007 and March 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of evaluating the status of the Veteran's lumbar disability, as they involved a review of the pertinent medical history, a physical examination of the Veteran, and descriptions of the relevant symptomatology related to the disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in Fenderson held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in such cases, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("General Rating Formula").  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

The Veteran is currently service connected for lumbar strain and has been rated under the provisions of Diagnostic Code 5237 of VA's Rating Schedule.  38 C.F.R. § 4.71a.  Diagnostic Code 5237 pertains to lumbosacral or cervical strain.

The General Rating Formula provides the following ratings, in relevant part as they apply to the lumbar spine:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion are zero to 30 degrees, left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's lumbar spine disability was assigned a noncompensable rating prior to March 14, 2012, and a 20 percent disability rating thereafter.  See February 2007 and May 2012 rating decisions.

In January 2007, the Veteran was afforded a VA spine examination, at which time he reported chronic low back pain and stiffness.  The Veteran also reported that any sort of lifting or bending resulted in mild increases of back pain and stiffness, which affected his daily activities.  Further, heavy lifting, twisting, or shoveling of snow, reliably induced spasm flare-ups, requiring up to two days of bed rest.  The Veteran stated that such flare-ups occurred approximately three or four times a year and had resulted in missed work.  Treatment included Tylenol and muscle relaxants on an as-needed basis.  He denied epidural steroid injections or surgery.  The Veteran's low back disability affected his daily activity in that he must avoid certain activities, such as lifting.

The Veteran also reported numbness in his right thigh since 2002, but stated that earlier testing and examination attributed it to a crush injury to his femur when he was 14 years old.  Additionally, the Veteran described occasional shooting pain (sciatica) that radiated to his left leg in the past, but reported the symptoms resolved after physical therapy.  He denied any bowel or bladder dysfunction.

Upon physical examination, the Veteran was ambulatory without assistive device and observed to have a normal gait.  Range-of-motion testing revealed full range of motion, with flexion to 90 degrees, extension to 30 degrees, left and right rotation to 30 degrees, and left and right lateral flexion to 30 degrees.  The combined range of motion was 240 degrees.  On repetitive testing, he had no loss of motion due to pain, weakness, fatigue, incoordination, or instability.  Lower extremity strength and sensation testing was normal.  Deep tendon reflexes were normal (2+) bilaterally in both lower extremities, except for the left patellar, which was hyperactive without clonus (3+).  Reflexes were normal (2+) in the right patella and in both Achilles.  X-rays showed mild degenerative arthritis.

In March 2012, the Veteran was afforded another VA spine examination, at which time he reported constant pain, stiffness, and spasm.  The Veteran did not report any fatigue, weakness, lack of endurance, or incoordination due to his back condition.  Pain was reported as constant, ranging in severity between 2 and 9 out of 10, and localized to the lower back, with no reported radiation of pain, numbness, or paresthesia into the lower limbs.

The Veteran reported intermittent muscle spasm flare-ups in the lower back, which produced increased pain and stiffness.  Such flare-ups occurred on a monthly basis and typically lasted four to five days.  During flare-ups he experienced low back pain that increased to 9 out of 10 in severity and required use of cyclobenzaprine, prescription-strength ibuprofen (600 mg), medicated heat patches, and Bengay ointment.  He also reported using alcohol to "self-medicate."  The Veteran reported that during flare-ups he had increased difficulty bending over to put on socks and shoes, although he was able to do so independently, and avoided any house or yard work, driving in the car, or shopping with his wife.  Because of his back disability, the Veteran reportedly missed seven days of work during the past year.

Upon physical examination, the Veteran was ambulatory without assistive device and observed to have a normal gait.  The Veteran, however, did report regular use of a lumbar support pillow while driving and at work.  Range-of-motion testing revealed forward flexion limited to 70 degrees, normal extension to 30 degrees, left and right lateral flexion limited to 20 degrees, and left and right rotation limited to 25 degrees.  The combined range of motion was 190 degrees.  With all of these motions, the Veteran reported pain at the end of the achieved range.  Repetitive use testing (x3) revealed forward flexion limited to 50 degrees, extension limited to 20 degrees, left and right lateral flexion limited to 15 degrees, and left and right rotation limited to 20 degrees.  The combined range of motion was 140 degrees.  With all of these motions, the Veteran report pain at the end of the achieved range.  After repetitive testing, the Veteran was observed to have less movement than normal and pain on movement; however, there was no observed or reported fatigue, weakness, lack of endurance, or incoordination.  The examiner opined that it was "reasonable to conclude that during flare-ups, [the Veteran] would experience loss of thoracolumbosacral spine range of motion equal to the range of motion lost during repeat testing," due to pain, but not likely due to fatigue, weakness, lack of endurance, or incoordination.

The Veteran was tender to palpation at the lumbosacral junction and across the lower back, just above the belt line.  There was also evidence of guarding and/or muscle spasms of the thoracolumbar spine, the severity of which resulted in abnormal spinal contour.  Muscle strength testing revealed normal strength in his lower extremities, without evidence of muscle atrophy.  Deep tendon reflexes were normal bilaterally.  Sensory examination was normal.  Straight leg testing was negative, and there was no evidence of radiculopathy.  Testing for neurological abnormalities (bowel or bladder) was negative.  Intervertebral disc syndrome was not found.

The Veteran reported increased low back pain with resisted hip flexion and knee extension bilaterally, although strength was intact.  After the physical examination, including range of motion, strength, and gait testing, the Veteran was observed to move more slowly about the examination room and had difficulty bending toward the floor to pick up and put on his socks and shoes.

Based on the Veteran's reported history, review of available medical records, current physical examination findings, and current x-rays, the examiner diagnosed mild to moderate degenerative joint disease of the lumbosacral spine.  There was no objective evidence of radiculopathy.

The record also contains a number of private and VA treatment records reflecting complaint of and treatment for low back pain, including physical therapy.  There is no indication from these records that the Veteran has had pain or limitation of motion in excess of that reported at his VA examinations.  

Rating prior to March 14, 2012

Based on the evidence of record, the Board finds that a 10 percent disability rating is warranted for the period prior to March 14, 2012.  A 10 percent disability rating is for application where there is objective evidence of forward flexion limited to 85 degrees or less, or a combined range of motion of the thoracolumbar spine limited to 235 degrees or less; or evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes that the January 2007 VA examination report reflects the Veteran had full range of motion of the lumbar spine and walked with a normal gait; however, the Veteran reported that he experienced severe muscle spasms approximately three or four times per year after increased activity.  The Board finds the Veteran's statements to be both competent and credible evidence.  Thus, a 10 percent rating is warranted for this period based on his having muscle spasms.

A rating in excess of 10 percent is not warranted, however, as there is no objective evidence of record indicating the Veteran's forward flexion was limited to 60 degrees or less, or that his combined range of motion was limited to 120 degrees or less, at any point during this period.  Moreover, there is no competent evidence of muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, apart from pain and painful motion, the medical evidence does not show that the Veteran had excess fatigue, weakness, incoordination or any other symptom or sign that resulted in such additional functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2012); DeLuca, 8 Vet. App. at 202.  There is no indication that the Veteran experienced functional impairment in excess of that reported or observed during the VA examination.

Rating from March 14, 2012

Based on the evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted for the period beginning March 14, 2012.  In this regard, the Board notes that there is no objective evidence of record indicating that the Veteran's forward flexion of the lumbar spine was limited to 30 degrees or less at any point during the appeal period.  Indeed, the Veteran's forward flexion was limited to, at worst, 50 degrees-a measurement obtained after repetitive motion testing.  There is also no evidence of record of ankylosis of the lumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a.

The Board notes that any additional limitation the Veteran experienced due to pain was accounted for by the VA examiner when determining the Veteran's range of motion.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  In fact, the examiner specifically noted the Veteran's subjective symptoms, including painful flare-ups, and stated that "the range of motion lost during repeat testing . . . due to pain" is likely equal to the "loss of thoracolumbosacral spine range of motion" during flare-ups.  The examiner also noted that the Veteran "moved more slowly about the examination room" following the examination and "had difficulty bending over to put on socks and shoes, reflecting this additional loss of spine range of motion due to pain."  The Veteran, however, did not report any symptoms of fatigue, weakness, lack of endurance, or incoordination.  There is no indication that the Veteran experienced functional impairment in excess of that reported or observed during the VA examination.  Thus, with consideration of all pertinent disability factors, there remains no basis for assigning a disability rating in excess of 20 percent for the functional impairment of the Veteran's lumbar strain based on limitation of motion.

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The medical evidence of record does not reflect a diagnosis of a neurological disability manifesting from the Veteran's service-connected lumbar spine disability.  Indeed, the results of the sensory examinations performed in January 2007 and March 2012 reflected essentially normal findings, without evidence of bowel or bladder dysfunction.  Thus, a separate evaluation for neurological disability is not warranted at any point.

In sum, an initial disability rating of 10 percent is warranted prior to March 14, 2012, but a disability rating higher than the 20 percent thereafter is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 4.3.

Extra-schedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's disability is manifested by chronic low back pain, stiffness, and reduced of range of motion, as well as occasional flare-ups involving muscle spasms.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the criteria contemplate painful motion, limitation of motion, and functional impairment.  The Veteran's service-connected lumbar disability has not necessitated frequent periods of hospitalization, and he has not contended otherwise.  And although the Veteran's flare-ups have caused him to occasionally miss work, his lumbar disability has not been shown to cause marked interference with employment beyond that contemplated by the currently assigned ratings.  Therefore, the symptoms of his lumbar disability are contemplated in the applicable rating criteria.

Because the first prong of Thun has not been satisfied, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Prior to March 14, 2012, a 10 percent rating for lumbar strain is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 20 percent for lumbar strain from March 14, 2012, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


